DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baid (US Pub. No. 2018/0304009 A1).
Claim 1. Baid discloses a modular IV assembly comprising:
a drip chamber (12) having a body (12a) and an inlet connector (12b); 
a base housing (28) coupled directly to a base portion of the drip chamber (Fig. 3), the base housing having an inlet port in fluid connection with the drip chamber (Fig. 4; i.e., opening formed at the top of inner wall 36a) and a flow path cavity in fluid connection with the inlet port (i.e., cavity formed by inner wall 36a); 
a flow control assembly coupled to a first portion of the base housing, the flow control assembly comprising 
a roller housing (i.e., housing of roller clamp 26); 
roller (i.e., roller of roller clamp 26); and 
a flow control membrane (18) disposed between the roller and the flow path cavity in the base housing (i.e., member 18 is positioned at the bottom of cavity formed by inner wall 36a and thus positioned between roller clamp 26 and the cavity formed by inner wall 36a).
Claim 19. Baid discloses an intravenous (IV set), comprising:
a modular IV assembly comprising, the modular IV assembly comprising:
a drip chamber (12) having a body (12a) and an inlet connector (12b); 
a base housing (28) coupled directly to a base portion of the drip chamber (Fig. 3), the base housing having an inlet port in fluid connection with the drip chamber (Fig. 4; i.e., opening formed at the top of inner wall 36a) and a flow path cavity in fluid connection with the inlet port (i.e., cavity formed by inner wall 36a); 
a flow control assembly coupled to a first portion of the base housing, the flow control assembly comprising 
a roller housing (i.e., housing of roller clamp 26); 
roller (i.e., roller of roller clamp 26); and 
a flow control membrane (18) disposed between the roller and the flow path cavity in the base housing (i.e., member 18 is positioned at the bottom of cavity formed by inner wall 36a and thus positioned between roller clamp 26 and the cavity formed by inner wall 36a);

a fluid container (i.e., fluid bag or bottle) coupled to the inlet connector of the drip chamber by a first IV tube (14) ([0055]); and 
a fluid delivery member (i.e., needle or catheter) coupled to the modular IV assembly by a second IV tube (22) ([0050]).
Claim 20. Baid discloses a method of delivering a medical fluid, the method comprising: 
coupling a fluid container (i.e., fluid bag or bottle) to a modular intravenous (IV) assembly with a first IV tube ([0055]; via spike 14), the modular IV assembly comprising, the modular IV assembly including a drip chamber (12) having a body (12a) and an inlet connector (12b); a base housing (28) coupled directly to a base portion of the drip chamber (Fig. 3), the base housing having an inlet port in fluid connection with the drip chamber (Fig. 4; i.e., opening formed at the top of inner wall 36a) and a flow path cavity in fluid connection with the inlet port (i.e., cavity formed by inner wall 36a); a flow control assembly coupled to a first portion of the base housing, the flow control assembly including a roller housing (i.e., housing of roller clamp 26); roller (i.e., roller of roller clamp 26); and a flow control membrane (18) disposed between the roller and the flow path cavity in the base housing (i.e., member 18 is positioned at the bottom of cavity formed by inner wall 36a and thus positioned between roller clamp 26 and the cavity formed by inner wall 36a); 
coupling a fluid delivery member (i.e., needle or catheter) to the modular IV assembly with a second IV tube (22) ([0050]); and 
adjusting a fluid flow rate from the modular IV assembly to the fluid delivery member by moving the roller in the flow control assembly ([0051]).
Claims 1, 6-8, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen (US Pat. No. 5,195,986).
Claim 1. Kamen discloses a modular IV assembly comprising:
a drip chamber (63) having a body (i.e., body of drip chamber 63) and an inlet connector (62); 
a base housing (see annotated Fig. 6) coupled directly to a base portion of the drip chamber, the base housing having an inlet port (see annotated Fig. 6) in fluid connection with the drip chamber and a flow path cavity (602) in fluid connection with the inlet port (Fig. 6); 
a flow control assembly coupled to a first portion of the base housing, the flow control assembly comprising 
a roller housing (i.e., housing of adjustable valve 68, see annotated Fig. 6); 
roller (i.e., cam 681 is a roller); and 
a flow control membrane (683) disposed between the roller and the flow path cavity in the base housing (col. 6, lines 29-56).

    PNG
    media_image1.png
    897
    733
    media_image1.png
    Greyscale

Claim 6. Kamen discloses the modular IV assembly of claim 1, further comprising a filter assembly (69) coupled directly to a second portion of the base housing (i.e., side of identified base housing with filter 69; col. 6, line 61).
Claim 7. Kamen discloses the modular IV assembly of claim 6, wherein the first and second portions are on opposing surfaces of the base housing (annotated Fig. 6; i.e., drip chamber 63 and filter 69 are on opposing surfaces of identified base housing, e.g., left and right).
Claim 8. Kamen discloses the modular IV assembly of claim 6, wherein the filter assembly comprises: a filter housing (see annotated Fig. 6) coupled directly to the second portion of the base housing; and a filter membrane (69) disposed between the filter housing and the second portion of the base housing (see annotated Fig. 6).
Claim 16. Kamen modular IV assembly of claim 1, further comprising an air vent assembly (612) coupled directly to a second portion of the base housing, wherein the first and second portions are on opposing surfaces of the base housing (see annotated Fig. 6; i.e., valve 612 and drip chamber 63 are on opposing surface of the identified base housing, e.g. top and bottom), the air vent assembly (Fig. 8) comprising: a vent cavity (87) disposed in the second portion of the base housing; a vent port (86) disposed in the vent cavity, the vent port coupled to an air flow path in the base housing; and an air vent membrane (84) disposed in the vent cavity (col. 5, lines 17-42).
Claim 19. Baid discloses an intravenous (IV set), comprising:
a modular IV assembly comprising, the modular IV assembly comprising:
a drip chamber (63) having a body (i.e., body of drip chamber 63) and an inlet connector (62); 
a base housing (see annotated Fig. 6) coupled directly to a base portion of the drip chamber, the base housing having an inlet port (see annotated Fig. 6) in fluid connection with the drip chamber and a flow path cavity (602) in fluid connection with the inlet port (Fig. 6); 
a flow control assembly coupled to a first portion of the base housing, the flow control assembly comprising 
a roller housing (i.e., housing of adjustable valve 68, see annotated Fig. 6); 
roller (i.e., cam 681 is a roller); and 
a flow control membrane (683) disposed between the roller and the flow path cavity in the base housing (col. 6, lines 29-56);
a fluid container (i.e., fluid source) coupled to the inlet connector of the drip chamber by a first IV tube (601) (col. 4, lines 53-54); and 
a fluid delivery member (i.e., line inserted into the patient) coupled to the modular IV assembly by a second IV tube (19) (Fig. 6 and col. 5, lines 10-11).
Claim 20. Baid discloses a method of delivering a medical fluid, the method comprising: 
coupling a fluid container (i.e., fluid source) to a modular intravenous (IV) assembly with a first IV tube ([601) (col. 4, lines 53-54), the modular IV assembly comprising, the modular IV assembly including a drip chamber (63) having a body (i.e., body of drip chamber 63) and an inlet connector (62); a base housing (see annotated Fig. 6) coupled directly to a base portion of the drip chamber, the base housing having an inlet port (see annotated Fig. 6) in fluid connection with the drip chamber and a flow path cavity (602) in fluid connection with the inlet port (Fig. 6); a flow control assembly coupled to a first portion of the base housing, the flow control assembly including  a roller housing (i.e., housing of adjustable valve 68, see annotated Fig. 6); roller (i.e., cam 681 is a roller); and a flow control membrane (683) disposed between the roller and the flow path cavity in the base housing (col. 6, lines 29-56);
coupling a fluid delivery member (i.e., line inserted into the patient) to the modular IV assembly with a second IV tube (19) (Fig. 6 and col. 5, lines 10-11); and 
adjusting a fluid flow rate from the modular IV assembly to the fluid delivery member by moving the roller in the flow control assembly (col. 6, lines 29-56).

Allowable Subject Matter
Claims 2-5, 9-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  it is noted that both Kamen and Baid do not disclose the specifics of the respective dependent claims. It is noted that Whitaker (US Pub. No. 2016/0213861 A1) discloses a modular IV assembly (Fig. 3) comprising a drip chamber, a base housing, and a flow control assembly, and an air vent assembly with a hydrophobic material air vent membrane ([0055]) and also a filter assembly with a hydrophilic material (305) that prevents gas from passing through the filter membrane when the filter is wetted ([0055]; [0046]) but does not further disclose all of the limitations of the filter assembly as required by claim 9 or the air vent assembly of claim 17. Moreover, Palti (US Pat. No. 4,269,222) and Asianian (US Pat. No. 4,361,147) also discloses a modular IV assembly with various structures required by the claims but does not disclose all of the limitations of these dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783